Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment filed 5/16/2022 has been entered and fully considered.
Claim 10 has been amended.
Summary
The 112 rejection is withdrawn in light of Applicant’s amendments.
Applicant’s arguments see pages 6-8, filed 5/16/22, with respect to claims 1-22 have been fully considered and are persuasive.  The 103 rejection of claims 1-22 have been withdrawn.
Claims 1-22 are pending and have been considered.
Reasons for Allowance
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is set forth on the PTO-892 and/or PTO-1449.  The claims are allowable because the prior art fails to teach or suggest Applicant’s invention as claimed, 
specifically, the combination of a dust control formulation (DCF) comprising a dust reduction additive (DRA) emulsion, said DRA emulsion comprising: (i) asphalt, (ii) at least one first defoamer, and (iii) at least one emulsifier, wherein said at least one emulsifier is a low-fatty acid emulsifier, comprising: (a) a first water, (b) a fatty acid solution, (c) a first base, and (d) a stabilizer, recited in the claims; which is outside the scope of prior art.
	COTTER (US PG PUB 2008/0087305), in view of BUTTERBAUGH ET AL. (US 6291006) are the closest prior art that teaches:
COTTER teaches that it is known in the art to use asphaltic and emulsion mixtures as a dust suppressant (para 4).  However, COTTER further teaches that the systems and methods described herein may also be performed using non-expired beverages, rather than expired beverages. Thus, any reference herein to expired beverages should be interpreted to cover embodiments using a mixture of expired and non-expired beverages, as well as embodiments using only non-expired beverages.  COTTER teaches that the dust suppressant also comprises one or more additional substances that are added to the mixture such as synthetic resins, asphaltic emulsions, polymer emulsions, and/or hygroscopic salt, for example (para 15-16).  COTTER also teaches the method of discharging portions of the mixture so that the mixture substantially covers a portion of the earthen surface so as to retain the dust on the earthen surface and reduce an amount of dust that lifts from the earthen surface (bulk material) (para 5).  See also FIG.2, claim 7 and 8.
BUTTERBAUGH teaches the method for making flavored instant beverage products involves the use of a special blend of emulsifiers comprising: lower sucrose fatty acid esters; flavored instant beverage product base; and water may be added to the flavored beverage products components (col. 2 ln 47-67).
However, COTTER differs from the claimed invention in that COTTER does not disclose or suggest that the dust suppressant comprises an emulsifier, a fatty acid and defoamer.
In other words, the pending claims recite water as an ingredient in the claimed emulsifier, and not as a stand-alone mechanism of controlling dust. In fact, the present application explains that the claimed composition “comprising asphalt-based emulsion can be added to a water-based spray system that can then be used for spraying on to the particulate material, for example, coal, to control the dust” at para. [0012]. However, BUTTERBAUGH is silent to water being an ingredient in a low-fatty acid emulsifier, which is outside the scope of COTTER and BUTTERBAUGH.
Therefore, any combination of COTTER and BUTTERBAUGH fails to disclose or suggest Applicant’s claimed invention recited in claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHANTEL L GRAHAM/
Examiner, Art Unit 1771




/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771